Citation Nr: 0401838	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  03-05 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The veteran had active service from July 1940 to September 
1945, and from October 1947 to May 1972.  He died in July 
1974, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of November 2002 
which denied service connection for the cause of the 
veteran's death.  


FINDINGS OF FACT

1.  The veteran had Vietnam service.  More than a year after 
service he was found to have metastatic carcinoma of the lung 
and other areas, with an unknown primary site, and he died as 
the result of the cancer.  

2.  It may reasonably be found that the veteran had a primary 
lung cancer, and that such was due to herbicide (e.g., Agent 
Orange) exposure in Vietnam. 


CONCLUSIONS OF LAW

The veteran's lung cancer was incurred in active service, and 
such service-connected lung cancer was a cause of his death.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's widow (the appellant) claims service connection 
for the cause of his death.  The file shows adequate VA 
compliance with the notice and duty to assist provisions of 
the law.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  
The Board notes that service connection for the cause of the 
veteran's death was previously denied by the RO in 1974 and 
1989.  However, subsequent to the last of these denials, the 
law was amended to include respiratory cancers within the 
list of diseases presumptively associated with herbicide 
exposure.  Because of the change in the applicable law, the 
appellant's current claim is a new claim which is to be 
decided on a de novo basis.

The appellant contends that the veteran died from lung cancer 
due to exposure to Agent Orange in Vietnam, and thus service 
connection for the cause of death should be granted.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either a principal or contributory 
cause of death.    38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303. 

Service connection for certain conditions, including 
malignant tumors, will be rebuttably presumed if they are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309. 

In the case of a veteran who served in the Republic of 
Vietnam during the period from January 9, 1962 through May 7, 
1975, service connection will be presumed for certain 
specified diseases, including respiratory cancers (including 
lung cancer) which are manifest any time after service, based 
on exposure to herbicide agents (e.g., Agent Orange) in 
Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  

The veteran had active service from July 1940 to September 
1945, and from October 1947 to May 1972, in the U. S. Air 
Force.  His service personnel records show service at Tan Son 
Nhut, Vietnam from May 1965 to September 1965.  He also 
received various decorations indicating Vietnam service.  In 
short, the evidence indicates he had service in Vietnam, and 
thus the cited Agent Orange law is applicable.  

During his lifetime, the veteran was service-connected for a 
left knee disorder, right foot condition, and a lip scar from 
basal cell carcinoma.  It is neither claimed nor shown that 
these conditions played a role in his death.

Service medical records do not reveal carcinoma of the lung, 
liver, or bone while the veteran was in service.  According 
to a medical statement dated in March 1965, the veteran had 
been found to have a palpable liver, although liver profile 
was negative, in November 1963.  Chest X-rays at that time 
showed scarring and pleural reaction in the right 
costophrenic angle.  Chest X-rays in February 1965, March 
1965, and April 1965 again showed blunting of the right 
costophrenic angle as well as a density involving the right 
lower lung field.  It was noted on an examination in May 
1965, for remote duty, that the veteran did not have active 
disease in the chest, and that the changes were consistent 
with old scarring.  A June 1969 chest X-ray showed a lung 
lesion felt to be a calcific granulomata.  A chest X-ray in 
connection with a retirement examination in October 1971 was 
negative.  The veteran was released from active duty in May 
1972, at which point he retired based on almost 30 years of 
service.

Subsequent to service, the veteran was hospitalized in a 
military hospital from June to July 1974.  It was noted that 
about 6 months prior to admission he developed pain in his 
right hip.  About 3 months prior to admission he developed 
drenching night sweats.  He had no other complaints until 
about 6 to 8 weeks prior to admission when he developed 
anorexia, generalized weakness, and easy fatigability.  A 
left lobe pneumonia was diagnosed at the time.  He did not 
respond to antibiotic treatment and was referred for further 
evaluation.  Examination on admission disclosed a palpable 
liver with a nodular, tender surface.  Chest X-ray revealed a 
left lower lobe nodular infiltrate.  Metastatic bone survey 
revealed a lytic lesion in the left 11th rib posteriorly near 
the vertebra and osteoblastic and osteolytic lesions of the 
right pelvis and hip.  The hospitalization ended with his 
death, and the final diagnosis was metastatic adenocarcinoma 
to the liver, lung, right hip, and 11th rib, primary site 
unknown.  

According to the death certificate, the veteran died in July 
1974, at the age of 52 years, of respiratory failure, due to 
or a consequence of metastatic adenocarcinoma to the lung, 
liver, and bone, with primary site unknown (the cancer was 
said to be of 6 months duration).  

The metastatic cancer involving the lung and other areas was 
found about two years after the veteran's release from active 
service, and it was said that the primary site of the cancer 
was unknown.  From the available evidence, there seems a good 
possibility that the lung was a primary site for the cancer, 
and with application of the benefit-of-the-doubt rule, 
38 U.S.C.A. § 5107(b), the Board finds that such was the 
case.  Based on the veteran's Vietnam service and the Agent 
Orange presumption, his primary lung cancer is deemed 
service-connected.  The service-connected lung cancer was a 
primary cause of his death.  The criteria for service 
connection for the cause of the veteran's death are met, and 
the Board thus grants the appellant's claim.


ORDER

Service connection for the cause of the veteran's death is 
granted.




                        
____________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



